Citation Nr: 1413536	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating for depression and dysthymic disorder in excess of 10 percent prior to June 7, 2007, and in excess of 30 percent thereafter. 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to June 1982. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  They are on appeal from December 2003 and February 2008 rating decisions.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service personnel records reflect that the Veteran served as a medical specialist.  As reflected in his August 2010 substantial appeal, he asserts that, as a field medic, he was with infantry and artillery units and other units often involved in live fire training, and therefore was exposed to very loud noise in service on a regular basis.  August 2003 private audiological test results reflect no hearing loss disability in either ear for VA purposes.  See 38 C.F.R. § 3.385.  However, an October 2003 VA examination report reflects inconsistent results between pure-tone thresholds, which were normal, and speech recognition; at that time, the examiner noted that the recognition scores were poorer than expected, but that the examiner could not determine whether or not this was actually due to an inability to recognize speech.

Therefore, the Veteran should be provided a new VA examination to determine whether he has a current hearing loss disability, and whether any such disability might be related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A February 2009 VA psychiatric record reflects that the Veteran was to be admitted to a VA psychiatric department for inpatient treatment after being seen by a primary care physician and psychologist for reports of depression and anxiety.  However, neither the notes from the primary care physician and psychologist, nor any VA inpatient mental health treatment notes during that period, are of record.  Such records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, as the Veteran's most recent VA mental health examination is dated in June 2007, he should be afforded a new examination on remand.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).

As resolution of the Veteran's claims might be determinative of his TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See 38 C.F.R. § 4.16(a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health treatment records dated from January to March 2009, to specifically include all those related to any inpatient psychiatric treatment, from the Biloxi VA Medical Center, as well as all outstanding VA medical records related to the disabilities on appeal from the Pensacola VA Medical Center, dated from May 2012 to the present.  All records and/or responses received should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file, to include service and post-service medical records, including the August 2003 private audiological test results and October 2003 VA examination report, and the examination results, the examiner is requested to determine whether the Veteran has a hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to the Veteran's service as a medical specialist from December 1977 to June 1982.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his depression and dysthymic disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, and comment on the effect of such disability on his ability to be employed.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


